UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-4854



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY CARLOS HOPKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CR-00-75)


Submitted:   April 30, 2001                   Decided:   May 16, 2001


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West
Virginia, for Appellant. Rebecca A. Betts, United States Attorney,
John L. File, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Carlos Hopkins appeals the sentence imposed on his

conviction after a jury trial for threatening a federal informant

in violation of 18 U.S.C.A. § 1513(b)(2) (West 2000).   Specifical-

ly, Hopkins disputes the district court’s application of an eight-

level increase under USSG § 2J1.2(b)(1) for threatening to cause

physical injury in order to obstruct the administration of justice.

After a thorough review of the briefs, presentence report, and

transcripts before this court, we conclude that the district court

committed no error in applying § 2J.2(b)(1).   See United States v.

Weston, 960 F.2d 212, 218 (1st Cir. 1992); see also United States

v. Cunningham, 54 F.3d 295, 302 (7th Cir. 1995).   Hopkins’ claim to

this effect is without merit.

     Accordingly, we affirm Hopkins’ conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2